Citation Nr: 1732107	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  14-02 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1. Entitlement to service connection for non-Hodgkin's lymphoma.

2. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to non-Hodgkin's lymphoma. 

3. Entitlement to service connection for a kidney condition, to include as secondary to non-Hodgkin's lymphoma. 

4. Entitlement to service connection for a bladder/urethral condition, to include as secondary to non-Hodgkin's lymphoma. 

5. Service connection for an enlarged prostate, to include as secondary to non-Hodgkin's lymphoma. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from October 1979 to October 1999. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia (hereinafter, Agency of Original Jurisdiction (AOJ)). 

The July 2010 rating decision denied entitlement to service connection for an enlarged prostate.  However, prior to the decision becoming final, the Veteran submitted additional evidence, and the issue was reconsidered by the AOJ. See 38 C.F.R. § 3.156(b).

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at an April 2017 videoconference hearing. A transcript of that hearing is of record. 

Since the issuance of the statement of the case (SOC), additional evidence has been received by the Board for which a waiver of initial AOJ consideration was provided, verbally at the April 2017 Board hearing, which is now reduced to writing.  38 C.F.R. § 20.1304 (2016).

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or evidence establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

In the instant matter, the record demonstrates that the Veteran was diagnosed with non-Hodgkin's lymphoma in 2010, which per the Veteran's April 2017 hearing testimony has been in remission for three years. As the claim is before the Board from a 2011 rating decision, the Board finds that the Veteran had a current disability at the time of filing, as well as during the pendency of the claim, despite no active disease process at the time of adjudication. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran asserts that his non-Hodgkin's lymphoma is due to chemical and possible asbestos exposure while serving aboard the USS Mt. Whitney, USS Concord, and USS Kearsarge. Pertinently, the Veteran submitted multiple independent articles addressing the possible association between asbestos exposure and his current disability of non-Hodgkin's lymphoma. The Veteran also asserts that while serving in Guam, he may have been exposed to herbicides, and other environmental contaminants which likely caused his diabetes mellitus, type II and non-Hodgkin's lymphoma. Similarly, the Veteran submitted independent articles addressing alleged herbicide exposure in Guam. 

The evidence of record also establishes a current disability for the other conditions, of enlarged prostate, bladder/urethral condition, diabetes mellitus, type II, and a kidney condition. However, there is no medical evidence addressing the nature and etiology of the aforementioned conditions, to include as secondary to the Veteran's diagnosis of non-Hodgkin's lymphoma, and possible asbestos, herbicide and environmental contaminate exposure. 

VA has developed specific procedures to determine whether a veteran was exposed to herbicides when they allege exposure to herbicides in locations other than the Republic of Vietnam, along the Korean demilitarized zone (DMZ), or Thailand. See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 7(a). 

The Veterans Benefits Administration's (VBA's) Adjudication Procedure Manual (M21-1MR) directs that the Veteran should be asked for the approximate dates, location(s), and nature of the alleged herbicide exposure and their detailed description of exposure should be furnished to Compensation Service with a request to review the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used as claimed. If Compensation Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order. If Compensation Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

Here, the Veteran served in Guam from March 1984 to June 1985 and has credibly reported visiting Andersen Air Force Base (AFB) for medical treatment. He has presented a copy of a prior Board decision which had before it information that the U.S. Environmental Protection Agency (EPA) listed Andersen AFB as a toxic site with dioxin contaminated soil. Additionally, he provided an excerpt of an EPA report entitled "Guam Water Quality Assessment Report 2010" identifying soil contaminants which include tetrachlorethylene, arsenic, diedrin, trichloroethylene, chlordane, and dioxin (including 2,3,3,8-ICDD)

As such, the Board finds that additional development is required to determine whether the Veteran was exposed to an herbicide, as defined at 38 C.F.R. § 3.307(a)(6)(i) - specifically, 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  

The Board defers seeking medical opinion pending further clarification as to the Veteran's specific exposures during service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including obtaining any VA and private treatment records since the supplemental statement of the case. The Veteran should also provide clarification as to the approximate dates and locations that he was exposed to burn pits.

2. Contact the U.S. Environmental Protection Agency and Andersen AFB and request any relevant reports concerning soil contamination at AFB and remediation efforts, to specifically include any reports confirming the use and presence of dioxin (including 2,3,3,8-TCDD), which reportedly include a 1990 EPA designation of Andersen AFB as a toxic site with dioxin contaminated soil and another report EPA report entitled "Guam Water Quality Assessment Report 2010."

3. After obtaining any documents from the EPA and Andersen AFB, take the necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 7(a). Provide the Compensation Service the Veteran's allegation of herbicide exposure at Andersen AFB between March 1984 to June 1985 and a copy of any EPA reports reportedly finding soil contamination with dioxin (including 2,3,3,8-TCDD), and request a review of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged at Andersen AFB in Guam. If the exposure is not verified, then a request must then be sent to the JSRRC for verification of the Veteran's possible exposure to herbicides at Andersen AFB in Guam between March 1984 to June 1985.

4. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

